IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2275 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 164 DB 2014
                                :
           v.                   :           Attorney Registration No. 42470
                                :
TERRY ELIZABETH SILVA,          :           (Delaware County)
                                :
                Respondent      :



                                      ORDER

PER CURIAM


      AND NOW, this 14th day of July, 2016, upon consideration of the Report and

Recommendations of the Disciplinary Board, Terry Elizabeth Silva is suspended from

the Bar of the Commonwealth for a period of three years, and she shall comply with all

the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).